Citation Nr: 0118879	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-18 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a skin disorder of 
the neck, axillae, and groin.

4.  Entitlement to service connection for a foot disorder.

5.  Entitlement to an increased evaluation for residuals, 
including arthritis, of a right ankle fracture, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for residuals, 
including a scar and arthritis of the right hip, of a gunshot 
wound to the right thigh, currently evaluated as 10 percent 
disabling.

8.  Entitlement to a compensable evaluation for residuals, 
including scars, of a gunshot wound to the left chest.

9.  Entitlement to a compensable evaluation for a left 
perihilar mass.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had a verified period of active service from 
February 1974 to March 1980, and more than fourteen years of 
prior active service.  He is in receipt of awards and 
decorations indicative of combat, to include a combat 
infantryman badge and purple heart.

These claims come to the Board of Veterans' Appeals (Board) 
from a July 1999 decision by the Columbia, South Carolina, 
Regional Office (RO).


REMAND

The veteran's service medical records reflect incurrence of 
multiple combat wounds incurred in Vietnam in 1967.  Records 
note resulting fractures of both ankles, the right fibula and 
an open, compound fracture of the right femur, without 
arterial or nerve involvement, as well as a wound to the left 
chest, with subsequent hemopneumothorax treated by 
thoracostomy.  The veteran underwent treatment and 
convalescence prior to returning to duty.

By rating decision dated in November 1980, the RO granted 
service connection for traumatic arthritis of the right 
ankle, assigned a 10 percent disability rating; healed 
fractures of the left ankle and right fibula, assigned zero 
percent ratings; and healed scars on the right hip and the 
chest, assigned zero percent ratings.  By rating decision 
dated in February 1998, the RO increased ratings to reflect 
assignment of a 10 percent evaluation for arthritis due to 
trauma of the right hip with a scar and a 10 percent rating 
for arthritis of the right knee.  Also, by rating decision 
dated in July 1999, the RO granted service connection for a 
left perihilar mass as secondary to the service-connected 
residuals of a gunshot wound to the chest, and assigned an 
initial zero percent evaluation.  

With respect to the veteran's service-connected chest scar 
and left perihilar mass, he claims compensable rating 
evaluations are warranted.  He specifically contends he has 
difficulty breathing and experiences constant chest pain.  
The current record does not contain medical evidence 
sufficient to evaluate the nature and extent of disabling 
residuals, if any, attributable to service-connected chest 
wound residuals, to include a left perihilar mass.  
Accordingly, VA examination is warranted.

With respect to the veteran's service-connected residuals of 
the right ankle, hip and knee, the Board notes that current 
ratings are assigned pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).  Under that diagnostic code 
evaluations are assigned based on diagnostic evidence of 
arthritis and manifestations of motion limitation, with pain.  
Here the Board notes that the evidence is unclear with 
respect to whether there is diagnostic evidence of arthritis 
of the right knee, ankle and hip.  Moreover, the veteran's 
joints were last examined in July 1999.  At that time the VA 
examiner failed to measure the range of motion of the 
veteran's right knee.  In addition, that examiner did not 
address factors such as pain on use and/or during flare-ups 
or evidence of disability due to a lack of strength, 
endurance and/or coordination in connection with evaluation 
of the veteran's right ankle, knee and/or hip.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000).  Accordingly, further examination is warranted.

Finally, the Board notes that the RO, in its July 1999 
decision, denied service connection for disorders of the 
feet, skin, and shoulders, for the reason that such claims 
were not well grounded.  However, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

Consistent with the VCAA, the veteran should be afforded 
notice of the evidence needed to substantiate his service-
connection claims:  He is advised that he must present 
evidence of injury or disease in service or events productive 
thereof; medical evidence of current disability; and, medical 
evidence connecting current disability to events or injury or 
disease in service.

With regard to the duty to assist the veteran with 
evidentiary development, VA has a duty to obtain relevant 
treatment records.  Allday v. Brown, 7 Vet. App. 517 (1995); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  That is 
particularly true for VA treatment records.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Here, it is not entirely 
clear that all relevant treatment records have been obtained, 
particularly in light of a VA Form 10-7132 in the file that 
indicates that the veteran was admitted to a VA hospital on 
July 25 and discharged therefrom on August 2, 2000.

Furthermore, insofar as the current record contains no 
medical opinion pertinent to the existence and etiology of 
the veteran's claimed disabilities, remand to obtain such 
opinions is necessary prior to Board adjudication on the 
merits.  See VCAA, Pub. L. No. 106-475, § 3(s), 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  See also Green v. Derwinski, 1 Vet. App. 
121 (1991).  

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran should be requested to 
provide the names and addresses of all 
health care providers, VA and non-VA, 
from whom he has received treatment for 
disability of the right ankle, right 
knee, right hip, feet, shoulders, skin, 
and/or chest/respiratory system, since 
separation from service.  After obtaining 
any necessary release, the RO should 
obtain legible copies of all identified 
records that have not already been 
obtained, including all VA examination 
reports, records of VA treatment, and 
records of VA hospitalization.

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his 
representative, and request them to 
provide copies of such records. 

3.  Thereafter, the RO should schedule 
the veteran for VA examination(s) by the 
appropriate physician(s) to determine the 
nature and extent of disability residual 
to his service-connected right ankle, 
right knee and right hip.  The 
examiner(s) must review the claims folder 
before completing the examination 
report(s).  Any indicated tests and 
studies should be conducted, a written 
report of which should be associated with 
the examination report(s).

The examiner(s) should comment on the 
presence and degree, or absence of, any 
right knee subluxation or instability 
and, if present, provide an opinion as to 
whether such manifestations are best 
characterized as mild, moderate or severe 
in degree.

The examiner(s) should describe, in 
degrees of excursion, the active ranges 
of right knee, ankle and hip motion 
demonstrated on examination.

The examiner(s) should identify the 
presence and degree of, or absence of the 
following:  muscle atrophy; changes in 
condition of the skin indicative of 
disuse; weakness; incoordination; 
temperature changes; bone deformities; 
or, any other objective manifestation 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the right knee, hip 
and/or ankle.  

The examiner(s) should (1) express an 
opinion as to whether pain significantly 
limits the veteran's functional ability 
of the during flare-ups, or when any of 
the joints is used repeatedly over a 
period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
(2) determine whether as a result of the 
service-connected disabilities the 
veteran exhibits any weakened movement, 
excess fatigability or incoordination, 
and express these determinations, if 
feasible, in terms of the additional loss 
or range of motion resulting.  

If the severity of any manifestations can 
not be quantified, the examiner should so 
indicate.  

The examiner(s) should also identify the 
presence and degree, or absence of, any 
symptomatic scarring, or muscle or nerve 
impairment attributable to service-
connected injury of the right hip, knee 
and/or ankle, providing specific details 
as to the location of scars, the 
muscle(s) or nerve(s) involved, and the 
manifestations resulting therefrom.

The factors upon which the medical 
opinion is based must be set forth in the 
report.

4.  The RO should also schedule the 
veteran for a VA examination to determine 
the current nature and extent of any 
disability attributable to the gunshot 
wound to the left chest.  The examiner(s) 
must review the claims folder before 
completing the examination report(s).

The examiner(s) should comment on the 
location of the left chest scar, 
identifying any symptom manifestations 
associated therewith.  The examiner(s) 
should also determine whether, residual 
to the in-service chest wound, the 
veteran manifests current respiratory 
disability.  All indicated tests should 
be conducted including, if warranted, 
pulmonary function studies.  The 
examiner(s) should otherwise identify any 
involvement and disability of the chest 
muscles and/or nerves residual to the in-
service gunshot wound.  The examiner(s) 
should further include comment on the 
relationship between the left perihilar 
mass and the veteran's in-service chest 
wound, and identify the disability 
manifestations, if any, attributable to 
such mass.

5.  The RO should further afford the 
veteran VA examination(s) to determine 
whether disabilities of the shoulders, 
skin, and feet are at least as likely as 
not etiologically related to the 
veteran's period of service, or to any 
service-connected disability.  The 
examiner(s) should include note of the 
nature and duration of the veteran's 
specific symptom complaints in the 
examination report.  The claims file must 
be reviewed prior to examination and the 
rationale for all opinions expressed 
should be provided.

6.  The RO should ensure that the above 
development has been completed and should 
undertake any other actions it deems to 
be required to comply with the notice and 
duty to assist provisions of the VCAA.

7.  The RO should then re-adjudicate the 
issues on appeal.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case, which includes 
recitation of all potentially applicable 
laws and regulations governing service 
connection, secondary service connection 
and rating musculoskeletal and 
respiratory disabilities.  The veteran 
and his representative should be given an 
appropriate opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims remanded to the RO by 
the Board or by the Court, for additional evidentiary 
development or other action, must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the VBA Adjudication 
Procedure Manual, M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision by the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision by the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

